Exhibit 10.07





The Hartford Financial Services Group, Inc.
Summary of Annual Executive Bonus Program


The Hartford Financial Services Group, Inc. (the “Company”) has an annual
executive bonus program (the "Bonus Program") that is intended to provide the
Chief Executive Officer and the next three most highly compensated executive
officers (other than the Chief Financial Officer) in the applicable year (the
"Covered Officers") with incentive compensation based upon the achievement of
pre-established performance goals and individual performance in a manner that
qualifies for the exception for "performance-based compensation" from the limit
on tax deductibility of compensation, as described below. The Bonus Program is
intended to provide an incentive for profitable growth and to motivate the
Covered Officers toward higher achievement and operating results, to tie their
goals and interests to those of the Company and its shareholders and to enable
the Company to attract and retain highly qualified executives and key managers.
 
United States tax laws generally do not allow publicly held companies to obtain
tax deductions for compensation of more than $1 million paid in any year to the
chief executive officer or any of the next three most highly compensated
executive officers (other than the chief financial officer), unless such
payments are "performance-based" as defined in the tax laws. Where the
performance criteria provide the Company a choice among different measures, one
of the requirements for compensation to be performance-based under those laws is
that the Company must obtain shareholder approval at least every five years of
the material terms of the performance goals for such compensation. In accordance
with Internal Revenue Service rules under Section 162(m) of the Internal Revenue
Code, the material terms of the Bonus Program described below constitute the
framework within which the Compensation and Management Development Committee of
the Board of Directors (the “Committee”) would establish the actual performance
goals.
 
The Company’s shareholders approved the following material terms of the Bonus
Program on May 21, 2014, at the Company’s Annual Meeting of Shareholders.
 
 
 
Awards of bonuses pursuant to the Bonus Program must be stated for the Covered
Officers in terms of an objective formula or standard as required by Section
162(m), which shall be based on any one or more of the following performance
factors (collectively, the "Performance Factors") of the Company, any subsidiary
or affiliate of the Company, or any division or unit thereof:
 
 
•
earnings per share,
 
•
return on equity,
 
•
cash flow,
 
•
return on total capital,
 
•
return on assets,
 
•
economic value added,
 
•
increase in surplus,
 
•
reductions in operating expenses,
 
•
increases in operating margins,
 
•
earnings before income taxes and depreciation,
 
•
total shareholder return,
 
• 
return on invested capital,
 
•
cost reductions and savings,
 
•
earnings before interest, taxes, depreciation and amortization,
 
•
pre-tax operating income,
 
•
net income,
 
•
after-tax operating income,
 
•
core earnings or core earnings per share, or
 
•
productivity improvements,

 
including such adjustments thereto as the Committee deems appropriate.


The objective formula or standard shall be:
 
 
•
determined solely by reference to any one or more of such Performance Factors,
 
•
based on any one or more of such Performance Factors, as compared with the
Performance Factors of other companies or entities, or
 
•
based on an executive's attainment of personal objectives with respect to any
one or more of such Performance Factors, or with respect to any one or more of
the following:

 
[exhibit1007annualexec_image1.jpg]
 
growth and profitability,
[exhibit1007annualexec_image1.jpg]
 
customer satisfaction,
[exhibit1007annualexec_image1.jpg]
 
leadership effectiveness,
[exhibit1007annualexec_image1.jpg]
 
business development,
[exhibit1007annualexec_image1.jpg]
 
negotiating transactions and sales, or
[exhibit1007annualexec_image1.jpg]
 
developing long-term business goals.

 
 
The maximum bonus that may be paid to any of the Covered Officers for any given
year is the lesser of (a) 300% of such executive's annual bonus target in effect
at the beginning of such year, as approved by the Committee, or (b) $5,000,000.
  
The Committee generally takes reasonable measures to avoid the loss of a Company
tax deduction due to Section 162(m). However, amendments can be made to the
Bonus Program that can increase its cost to the Company and can alter the
allocation of benefits among participating executive officers. In addition, the
Committee may, in certain circumstances, approve bonus or other payments outside
of the Bonus Program that do not meet the material terms of the Bonus Program
described above and that may not be deductible.
 




